Citation Nr: 0206346	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  95-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for residuals 
of shell fragment wounds of the groin and legs, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the Houston, 
Texas, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied an 
increased rating for residuals of shell fragment wounds of 
the groin and the legs.

In March 2000, the veteran testified at a hearing before the 
undersigned at San Antonio, Texas.  38 U.S.C.A. § 7107(c) and 
(d) (West Supp. 2001).  A transcript of the hearing is of 
record.

The veteran has asserted that his impotence is caused by his 
shell fragment wounds.  This claim for service connection on 
a secondary basis has not yet been adjudicated by the RO, and 
thus is not currently before the Board on appeal.  The claim 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has provided notice and assistance to the veteran 
and sufficient evidence is of record for an equitable 
disposition of the veteran's appeal.

2.  Shell fragment wounds of the veteran's groin and legs are 
currently manifested by well-healed scars of the left thigh, 
few small retained metallic fragments, and some tender and 
painful areas, without evidence of muscle injury or 
impairment of motion, strength, or other function in those 
areas.

3.  The shell fragment wound scars have not manifested as an 
unusual disability picture, with marked interference with 
employment or frequent hospitalizations.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of shell fragment wounds of the groin and legs 
have not been met.  38 U.S.C.A. § 1155, 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.321(b), 4.2, 
4.7, 4.118, Diagnostic Codes 7800-7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

While the veteran's appeal was pending, there was a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA), which redefined VA's duty to assist claimants for VA 
benefits, enhanced VA's duty to notify claimants as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the requirement that a claimant submit a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  Regulations implementing the 
VCAA were published on August 29, 2001.  66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA and the 
implementing regulations are applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

The veteran is seeking an increased disability ratings for 
residuals of shell fragment wounds of the groin and legs.  As 
there are no particular application forms required for the 
higher rating claims, there is no issue as to the provision 
of forms or instructions for applying for the benefits 
sought.  See 38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)(2)).

VA has a duty to notify the veteran and his representative of 
any information and evidence not previously provided that is 
necessary to substantiate his claim.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  The veteran filed this claim seeking an 
increased evaluation in December 1990.  In May 1991, the RO 
wrote to him and advised him that he could provide releases 
for the RO to request his medical treatment records, or he 
could present the information himself.  He was asked to 
provide names, addresses, dates of treatment, and conditions 
treated.  For VA records, he was asked to provide dates and 
places of treatment, and he was told the RO would obtain 
reports of treatment from VA or at VA expense.  The veteran 
responded that the only treatment he had received was at the 
VA medical center in San Antonio.  The RO informed the 
veteran of the information and evidence necessary to 
substantiate his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  The veteran's claims file 
contains his service medical records and VA medical records.  
The veteran had a hearing before RO personnel in June 1995, 
and a travel board hearing before the undersigned Board 
Member in March 2002.  The veteran has not identified any 
potentially relevant evidence that is not associated with the 
claims file.  VA has taken reasonable actions to assist the 
veteran in obtaining the evidence necessary to substantiate 
his claim.

VA's assistance to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).   The veteran 
received VA examinations in September 1991, April 1994, and 
August 1999.  The examinations addressed relevant residual 
manifestations of his groin and leg wounds.  Further 
examination is unnecessary.

In summary, the Board sees no areas in which further 
development may be fruitful.  VA has substantially met the 
requirements of the VCAA.  The Board has considered whether 
there is any prejudice to the veteran in the Board's 
consideration of the VCAA and its implementing regulations in 
the first instance, i.e., when the RO has not yet considered 
the new law and regulations.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  As the requirements 
of the VCAA have been substantially met, there is no possible 
benefit to be derived from sending the case back to the RO 
for explicit consideration of the VCAA in the first instance.  
The Board's consideration of the regulations in the first 
instance is not prejudicial to the veteran, because the 
regulations merely implement the VCAA, and do not provide any 
rights other than those provided by the VCAA.

II.  Increased Rating for Shell Fragment Wounds

The veteran is seeking an increased disability rating for 
residuals of shell fragment wounds of the groin and legs.  
Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2001).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (2001).

The veteran's shell fragment wound residuals have been 
evaluated as scars.  Under the rating schedule, a 10 percent 
rating is assigned for superficial scars that are poorly 
nourished, with repeated ulceration, or that are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2001).  Other scars that are not 
on the head, face, or neck, and that are not from burns, are 
rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 
7802, 7805 (2001).

The veteran's service medical records indicate that, in July 
1970, he sustained multiple fragment wounds of the groin and 
both legs, when he was hit by fragments from a booby trap.  
There was no artery or nerve involvement.  The wounds were 
cleaned and dressed.  In April 1979, the veteran submitted a 
claim for service connection for fragment wounds.  In a June 
1979 rating decision, the RO granted service connection for 
scars of shell fragment wound of the groin and both legs.  
The RO assigned a noncompensable disability rating.

The veteran appealed the June 1979 rating decision.  In 
August 1979, a VA physician noted pieces of shrapnel over the 
left leg, with slight tenderness over the leg.  In September 
1979, another VA physician noted three small shrapnel wounds 
on the veteran's left thigh.  That physician reported that 
the wounds were not tender, and that there was no evidence of 
infection.  In May 1980, the veteran wrote that he currently 
worked in the meat department of a commissary, in a 
refrigerated area, and that in cold temperatures he felt pain 
in the area of the retained shrapnel fragments in his left 
leg.  In October 1980, the Board remanded the case for a VA 
medical examination.

On VA examination in December 1980, the veteran reported that 
he worked as a meat cutter, spending a good part of his work 
time in refrigerated areas.  He reported that he felt 
discomfort in his left thigh when he was in cold 
temperatures.  He indicated that the sensation was annoying, 
but not painful, and that he was able to perform his job.  
The examiner noted eight scars on the medial and anterior 
aspects of the veteran's left thigh.  The scars were soft, 
nonfixed, and nontender.  Three of the scars were over 
palpable lumps, with a consistency suggesting metallic 
fragments.  X-rays showed several tiny metallic fragments in 
that area.  No scars or palpable metallic fragments were 
found in the scrotum.  The examiner noted that the veteran 
had a normal gait, and no apparent dysfunction of the lower 
extremity.  The examiner indicated that he had found no shell 
fragment scars on the groin or right lower extremity.  The 
examiner reported that examination had not revealed any 
functional sequelae due to the shell fragment scars and 
foreign bodies in the veteran's left thigh, but he noted the 
veteran's report of symptoms with exposure to cold.

In a February 1981 statement, the veteran wrote that he 
experienced pain, with an aching, sharp feeling, in his left 
leg when he was exposed to cold environments or cold water.  
He reported that the pain also occurred with running, or 
anytime he "hardened" his thigh muscles.  He reported that 
he had to wear long johns and two pairs of pants to keep his 
thighs warm at work and in cold weather.  In a June 1981 
decision, the Board increased the rating for the residuals of 
shell fragment wounds of the veteran's left leg to 10 
percent.

In August 1983, the veteran wrote that his disabilities were 
causing him problems at work, and that he had applied for a 
change of jobs.  He requested "a compensable evaluation."  
VA outpatient treatment notes reflect the veteran's report of 
left thigh pain, aggravated by his work in a freezer.  The 
examiner noted superficial wounds with palpable subcutaneous 
foreign bodies, with more than five foreign bodies visible on 
x-ray.  The examiner's impression was aggravation of injury 
by cold.  In an August 1983 rating decision, the RO denied 
the veteran's claim for an increased rating.

In September 1984, the veteran again requested an increased 
rating for his fragment wound residuals.  He reported that he 
had problems with the shrapnel, particularly in his work as a 
butcher, with exposure to cold.  In a September 1984 letter, 
the RO informed the veteran that he must submit medical or 
lay observer evidence that his disability had increased in 
severity.  In December 1984, four of the veteran's coworkers 
signed a statement indicating that they had witnessed the 
veteran putting extra clothing on his legs, because cold 
affected his wound, and that they had heard the veteran 
complain of the injury in his leg.  In January 1985, the RO 
denied an increased rating for the veteran's fragment wound 
residuals.  The veteran appealed that decision.  In a 
December 1985 decision, the Board denied a rating in excess 
of 10 percent for the fragment wound residuals.

In December 1990, the veteran requested an increased rating 
for his fragment wound residuals.  In a May 1991 letter, the 
RO asked the veteran to indicate whether he had received any 
recent medical treatment for his fragment wound residuals.

On VA examination in September 1991, the veteran reported 
pain in his left thigh, worse with cold weather.  The 
examiner noted well-healed, noninflamed scars on the 
veteran's left thigh, with some palpable retained foreign 
bodies, and two areas of tenderness.  X-rays showed multiple 
small metallic bodies in the soft tissues of the veteran's 
left thigh.

On VA examination in April 1994, the veteran reported 
discomfort in the left thigh, particularly in cold weather 
and with exercise.  He reported that the added discomfort in 
the thigh with exposure to cold had led him to change jobs, 
leaving his job as a meat cutter.  He indicated that he was 
presently working as a sign language interpreter at a school.  
The examiner noted scars on the left thigh, and small hard 
fragments palpable under the skin of the left and right 
thighs.  X-rays showed densities in the soft tissues of both 
thighs, more numerous on the left than on the right.  In a 
July 1994 rating decision, the RO denied an increased rating 
for scars of the wounds of the groin and legs.  The veteran 
appealed that decision.

In a June 1995 hearing at the RO, the veteran reported that 
he had scars on his left and right legs, and that he felt 
pain and weakness in his left leg.  He reported that the scar 
areas hurt when touched.  He reported that he sometimes took 
aspirin for the pain, but that he was not receiving medical 
treatment for his legs.

In September 1998, the Board remanded the issue for medical 
records and a VA examination.  On VA examination in August 
1999, the veteran reported that, in cold weather, he had pain 
in his groin and left thigh, at the areas of his multiple 
fragment wounds.  The examiner found no limitation of motion, 
weakness, or functional impairment.  The examiner noted that 
the shrapnel wounds had been treated in service with 
debridement.  The examiner found that there was no associated 
muscle, myotendinous, vessel, or nerve injury, and no 
significant tissue loss.  The examiner observed three small 
scars on the left anterior thigh, 1 x 1 centimeter in 
diameter.  There were no adhesions or muscle herniation, and 
muscle strength was good.  There were two small areas on the 
anterior right thigh that were tender to palpation, but had 
no overlying scars.  There was adherence, but no ulcercation, 
breakdown, elevation, or depression of the skin.  The 
examiner reported that there was no evidence of functional 
impairment in the fragment wound areas.

In May 2000, the Board remanded the issue for the veteran to 
receive a travel board hearing (a hearing at the RO before a 
Member of the Board).  In a March 2002 hearing before the 
undersigned Board Member, the veteran reported that he was 
not currently receiving treatment for his leg and groin shell 
fragment wounds.  He reported that the wound areas hurt in 
cold weather, and when he exercised.  He reported that the 
scars were tender.  He reported that one of his scars 
sometimes turned red.

VA medical examinations have shown that the shell fragment 
wounds in the veteran's groin and legs are currently 
manifested by well-healed scars on the left thigh (with none 
evident in the groin or on the right leg) and a few small 
retained metallic fragments.  Examinations have confirmed the 
veteran's report that some of the scars are tender to 
palpation.  Under Diagnostic Code 7804, scars that are tender 
and painful on objective demonstration warrant a 10 percent 
rating.  Examination findings, including those from the most 
recent examination, indicate that the veteran did not suffer 
muscle injury and has no present muscle damage from the shell 
fragment wound in the groin and leg wound areas.  Therefore, 
evaluation of the wound residuals as muscle injuries is not 
warranted.  The veteran reports increased pain in his left 
thigh with exposure to cold and with exercise.  Examiners 
have found that the motion, strength, and other functions of 
the legs and groin are not limited or impaired by the 
residuals of the wounds.  The additional pain experienced 
with cold and exercise is within the range of symptoms 
addressed by the 10 percent rating provided for tenderness 
and pain of the scars.  Thus, the residual manifestations of 
the groin and leg wounds do not warrant a rating in excess of 
the 10 percent rating already assigned.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  That regulation provides that, to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The RO has considered whether referral for extraschedular 
consideration is warranted.  In this case, the veteran has 
indicated that he ultimately changed jobs to avoid working in 
refrigerated areas, because exposure to cold aggravated pain 
in his left thigh.  Considering the veteran's ability to 
perform in meatcutting jobs for many years despite the 
discomfort, and his ability to continue in other forms of 
employment after leaving that trade, it cannot be said that 
the leg wound residuals produced marked interference with his 
employment.  There is no evidence that the veteran has 
required frequent periods of hospitalization due to his groin 
and leg wound residuals.  The veteran's groin and leg wound 
residuals do not present an exceptional or unusual disability 
picture, and there is no indication that the rating schedule 
is inadequate to rate those residuals.  Higher ratings would 
be available for residuals other than those the veteran 
experiences, and there is no basis for determining the 
regular schedular standards to be inadequate.  The Board 
finds the RO appropriately declined to refer the case for 
extraschedular consideration.



ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of shell fragment wounds of the groin and legs, 
to include consideration of extraschedular evaluation, is 
denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

